OPINION OF THE COURT

Per Curiam.

Respondent Murray Glantz was admitted to practice in the Second Judicial Department on December 19,1956. On November 8, 1982, he was convicted in the United States District Court for the Southern District of the following offenses: (i) unlawfully, willfully and knowingly combining, conspiring, confederating and agreeing with others to defraud the United States (US Code, tit 18, § 371); (ii) aiding and assisting in the preparation of false income tax returns (US Code, tit 26, § 7206, subd [2]; tit, 18, § 2); (iii) mail fraud (US Code, tit 18, § 1341); and (iv) income tax evasion (US Code, tit 26, § 7201).
The respondent admits that his conviction on the Federal felonies constitutes the conviction of “serious crimes” under section 90 (subd 4, par d) of the Judiciary Law. He further acknowledges that his resignation is made freely *123and voluntarily without coercion or duress of any kind. He also admits that he cannot successfully defend himself on the merits against the pending disciplinary charges.
Under these circumstances, respondent’s resignation as a member of the Bar is accepted and it is directed to be filed. It is further ordered that his name be struck from the roll of attorneys and counselors at law, effective immediately.
Murphy, P. J., Kupferman, Sandler, Sullivan and Alexander, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York effective November 22, 1983.